            Case 3:20-cv-00207-JM Document 8 Filed 09/21/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   NORTHERN DIVISION

TROY J. DANIEL
ADC #169615                                                                               PLAINTIFF

v.                                      3:20-cv-00207-JM-JJV

STATE OF ARKANSAS, et al.                                                             DEFENDANTS

                                                ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed, and the time to do so has passed. After careful

review, this Court adopts the Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.         The Complaint (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE due to lack

of prosecution.

       2.         It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 21st day of September, 2020.


                                                              ________________________________
                                                              UNITED STATES DISTRICT JUDGE
